CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of China Yili Petroleum Company. (the “Company”) on Form 10-Q for the period endingMarch 31, 2011as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, in the capacities and on the dates indicated below, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Chunshi Li Chunshi Li Chief Executive Officer and Chief Financial Officer May 23, 2011 A signed original of this written statement required by Section906 has been provided to China Yili Petroleum Companyand will be retained byChina Yili Petroleum Companyand furnished to the Securities and Exchange Commission or its staff upon request
